The Honorable Charles Fuqua State Representative 3907 Lankford Street Springdale, Arkansas 72762-6552
Dear Representative Fuqua:
This official Attorney General opinion is rendered in response to two questions you have presented concerning the notice requirements under the Freedom of Information Act (FOIA) (A.C.A. § 25-19-101 et seq.).
You indicate that your questions arise out of a situation in which a city council was scheduled to hold its regular monthly meeting at the city offices in August. In July, some construction was scheduled to take place in the city offices, but the last word received by the local newspaper was that the construction would be completed before the August meeting. As it turned out, the construction was not completed, and the mayor notified the aldermen of a change in the location of the meeting. The newspaper was not notified of the change in location of the meeting. On the day of the scheduled meeting, representatives of the newspaper went to the city offices to attend the meeting, but observed the aldermen going into a different building. They followed them to find out why, and were only then told of the change in the location of the meeting. When they inquired as to why the newspaper had not been notified of the change in location of the meeting, they were informed by the city attorney that the newspaper had not been notified of the change because it had not specifically requested notification.
On the basis of the foregoing scenario, you have presented the following questions:
  (1) Can a governmental entity change the location of a meeting and not notify the press?
  (2) Is it necessary for the press to give the governmental entity specific notice that it wanted to be notified about a specific meeting location change?
RESPONSE
Question 1 — Can a governmental entity change the location of a meetingand not notify the press?
It is my opinion that a governmental entity cannot change the location of a meeting and not notify the press, if the press has requested notice. (See response to Question 2.)
Whether the meeting in question is a regular meeting or a special meeting, notification to those who have requested it is required.
Regular Meetings
If the meeting in question is considered to be a regular meeting, notice of the time and location of the meeting is required to be given to those who have requested notice. The FOIA's notice requirement for regular meetings states:
25-19-106. Open public meetings.
  (b)(1) The time and place of each regular meeting shall be furnished to anyone who requests the information.
A.C.A. § 25-19-106(b)(1).
Presumably, the governmental entity in question gave notice, at some point, of the time and location of its regular meetings to the press and others who requested notification. If the entity changes the location of its regular meeting, that original notice will no longer suffice, because the information contained in that notice is no longer correct. Unless the entity gives new notice containing the correct information, it will be in violation of the notice requirement for regular meetings, as set forth in A.C.A. § 25-19-106(b)(1), above.
Special Meetings
If the meeting in question is considered to be a special meeting, notice of the time, date, and location of the meeting is likewise required to be given to those who requested it. The FOIA's notice requirement for special meetings states:
25-19-106. Open public meetings.
  (2) In the event of emergency or special meetings, the person calling the meeting shall notify the representatives of the newspapers, radio stations, and television stations, if any, located in the county in which the meeting is to be held, and any news media located elsewhere which cover regular meetings of the governing body, and which have requested to be so notified of emergency or special meetings, of the time, place, and date of the meeting. Notification shall be made at least two (2) hours before the meeting takes place in order that the public shall have representatives at the meeting.
A.C.A. § 25-19-106(b)(2).
If the governmental entity in question calls a special meeting without notifying the press which normally covers regular meetings and which requested notice, it will be in violation of the notice requirement for special meetings, as set forth in A.C.A. § 25-19-106(b)(2). In addition, if the governmental entity calls a special meeting and gives the required two-hour notice, then changes the location of the meeting during that two hours, it must give another two hours' notice of the new location. The previous notice will no longer suffice, because the information contained therein will be incorrect.
Question 2 — Is it necessary for the press to give the governmentalentity specific notice that it wanted to be notified about a specificmeeting location change?
It is my opinion that the FOIA requires those who want to be notified of public meetings to request that they be given notice. See Nance v.Williams, 263 Ark. 237, 564 S.W.2d 212 (1978); A.C.A. § 25-19-106(b)(1) and (2).
The FOIA does not require repeated requests for notification. Accordingly, it is my opinion that if a press entity has requested notification, it need not do so again in order to be entitled to notification of changes in regular meetings, or to be entitled to notification of special meetings. In my opinion, notice of a change in location will be necessary to make the requested notice sufficient.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh